IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KIM MCMULLEN,                                 : No. 178 MM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
HUNTINGDON COURT OF COMMON                    :
PLEAS,                                        :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2021, the Application for Leave to File Original

Process is GRANTED, and the “Writ of Mandamus” and the Application for Leave to File

a Reply are DENIED.